Name: Commission Regulation (EEC) No 2018/84 of 13 July 1984 amending Regulation (EEC) No 1355/84 laying down detailed rules for the application of the premium for the slaughter of certain adult bovine animals for slaughter in the United Kingdom during the 1984/85 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 187/46 Official Journal of the European Communities 14. 7. 84 COMMISSION REGULATION (EEC) No 2018/84 of 13 July 1984 amending Regulation (EEC) No 1355/84 laying down detailed rules for the appli ­ cation of the premium for die slaughter of certain adult bovine animals for slaughter in the United Kingdom during die 1984/85 marketing year the case of products falling within subheading 16.02 B III b) 1 aa) of the Common Customs Tariff, there would appear to be economic justification for coeffi ­ cients which differ according to the bovine meat content of such products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1063/84 of 16 April 1984 on the granting of a premium for the slaughter of certain adult bovine animals for slaughter in the United Kingdom during the 1984/85 marketing year ('), and in particular Article 5 (2) (d) thereof, Whereas Commission Regulation (EEC) No 1355/84 (2) lays down detailed rules for the application of the premium &gt; for the slaughter of certain adult bovine animals for slaughter in the United Kingdom during the 1984/85 marketing year ; whereas the Annex to this Regulation lays down the coefficients to be used for calculating the amounts to be charged on exports from the United Kingdom of meats and meat preparations obtained from animals in respect of which the said premium has been paid ; whereas, in HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1 355/84 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 16 July 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1984. For the Commission Poul DALSAGER Member of the Commission (  ) OJ No L 105, 18 . 4. 1984, p. 1 . (2) OJ No L 131 , 17 . 5 . 1984, p. 19 . 14. 7 . 84 Official Journal of the European Communities No L 187/47 ANNEX Coefficients for calculating the amounts referred to in Article 7 (3) CCT heading No Description Coefficient 1 2 3 02.01 A II a) and 02.01 All b) Meat of adult bovine animals, fresh, chilled or frozen : 1 . Carcases, half-carcases or 'compensated' quarters 2. Separated or unseparated forequarters 1,00 0,80 3 . Separated or unseparated hindquarters 1,20 4. Other : aa) Unboned (bone-in) 0,80 bb) Boned or boneless 1,37 02.06 C I a) Meat salted, in brine, dried or smoked, of adult bovine animals : 1 . Unboned (bone-in) 0,80 2. Boned or boneless 1,14 16.02 B III b) 1 Other prepared or preserved meat or meat offal , containing meat or offal of adult bovine animals : aa) Uncooked ; mixtures of cooked meat or offal and uncooked meat or offal : 1 1 . Containing 80 % or more by weight of beef meat excluding offals and fat. 1,14 22. Other 0,80